Title: General Orders, 23 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains sunday Augt 23rd 1778.
            Parole Pensacola—C. Signs Potts-dam. Plymouth—
            
          
          A General Court-Martial whereof Majr General Lincoln is appointed President will sit
            tomorrow morning nine ôClock at the new dining Room near Baron De Kalb’s quarters for
            the trial of Major General St Clair—Brigadiers General Nixon, Clinton, Wayne and
            Muhlenberg—Colonels Grayson, Russell, M. Gist, Greaton, Putnam, Meigs, Stewart and
            Cortlandt are to attend as Members—All Evidences and Persons concern’d will attend.
          The General Court-Martial whereof Coll Hazen is President will assemble at the
            President’s Marquee at the time to which it stands adjourned.
        